Order and judgment (one paper), Supreme Court, New York County (Jane S. Solomon, J.), entered March 30, 2006, which, after a nonjury trial, dismissed the complaint, unanimously affirmed, without costs.
The court properly construed the ambiguous October 6, 1999 letter against plaintiff attorney, who had drafted it (see Jacobson v Sassower, 66 NY2d 991, 993 [1985]), in finding that he was offering his services as a volunteer, and correctly determined that he had not acquiesced in a May 16, 2004 contingency fee proposal (see Matter of Albrecht Chem. Co. [Anderson Trading Corp.], 298 NY 437 [1949]). In light of the express 1999 agreement, the quantum meruit and unjust enrichment claims were also not viable (see Goldman v Metropolitan Life Ins. Co., 5 NY3d 561, 572 [2005]).
We have considered plaintiff’s other contentions and find them unavailing. Concur—Andrias, J.E, Saxe, Williams, Gonzalez and Kavanagh, JJ.